Citation Nr: 0013760	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-18 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for PTSD effective 
November 19, 1996, and assigned a 30 percent evaluation.

The issue of entitlement to an increased evaluation for PTSD 
is the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  An April 1977 RO decision denied service connection for a 
nervous disorder.  The veteran was notified of that decision 
and filed a notice of disagreement.  A statement of the case 
was issued but the veteran did not file a substantive appeal.

2.  The veteran's claim for service connection for PTSD was 
received on November 19, 1996, the date the RO assigned as 
the effective date for the grant of service connection for 
PTSD.


CONCLUSION OF LAW

An effective date earlier than November 19, 1996, for service 
connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5107 (West 1991); 38 C.F.R. §§ 3.155(a), 
3.158(a), 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1977 RO decision denied service connection for a 
nervous disorder.  The medical evidence at that time reflects 
that the veteran was diagnosed with paranoid schizophrenia.  
The veteran was notified of that decision by official letter, 
dated April 5, 1977.  He submitted a notice of disagreement 
and a statement of the case was issued.  He did not file a 
substantive appeal and the April 1977 RO decision became 
final.  It is asserted that service connection for PTSD 
should be granted from 1991, the date contained in the report 
of a private psychiatric evaluation that diagnosed PTSD.  The 
record reflects that the veteran filed his initial claim for 
service connection for PTSD on November 19, 1996.

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) (1999).  Fleshman v. Brown, 9 Vet. App. 548, 551-
52 (1996); affirmed at Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998).

The April 1977 RO decision with respect to the denial of 
service connection for a nervous disorder is final.  Although 
the veteran submitted a February 1991 private psychiatric 
evaluation report reflecting diagnoses that include PTSD, he 
did not submit that document until November 19, 1996, the 
date that he filed his claim for service connection for PTSD.  
Accordingly, the earliest date that may be assigned for 
service connection for PTSD is the date the veteran filed his 
claim since the date the veteran filed his claim was more 
than one year after service separation.  Therefore, the 
earliest date that may be assigned for service connection for 
PTSD is November 19, 1996.


ORDER

An effective date prior to November 19, 1996, for the grant 
of service connection for PTSD is denied.


REMAND

During the veteran's video conference hearing he indicated 
that he had began to receive treatment at a VA Outpatient 
Treatment Clinic on Broadway Street in Akron, Ohio.  He also 
indicated that he had been receiving ongoing psychiatric 
care, prior thereto, at Community Support Services in Akron, 
Ohio.  The record reflects that the February 1991 private 
psychiatric evaluation report was from this entity.  The 
veteran's representative has requested that the veteran be 
afforded an additional examination.  

In light of the above, the case is REMANDED to the RO for the 
following.

1.  After obtaining any necessary 
authorization, the RO should contact the 
VA Outpatient Treatment Clinic on 
Broadway Street in Akron, Ohio, and 
Community Support Services, Inc., in 
Akron, Ohio, and request copies of all 
records relating to treatment of the 
veteran's PTSD from November 19, 1996, 
until the present, that have not been 
previously obtained.

2.  Thereafter, the veteran should be 
afforded a VA examination by a Board 
certified psychiatrist, if available, to 
determine the current severity of his 
PTSD.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
examiner should report a multiaxial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
(GAF) Scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders (DSM-IV) and assign a GAF score 
that reflects the veteran's impairment 
due to his PTSD.  The claims file must be 
made available to the examiner for 
review.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  The RO should then readjudicate the 
claim of entitlement to an increased 
rating for PTSD.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals






